DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application. No claims have been added. No claims have been cancelled.  Claims 1, 2, and 11 have been amended. The rejection of the claims is hereby made final.

Response to Remarks
102
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma (US 2018/0082283).

Regarding claim 1, the prior art discloses a system for providing guest access to a payment method, the system comprising: a database, wherein the database is configured to store payment method information, unique identifiers, and access numbers (see at least paragraph [0076]); and a control circuit, wherein the control circuit is communicatively coupled to a user device, a guest device (see at least paragraph [0068]), and the database, the control circuit configured to: receive, from the user device, a request to create access to the payment method of a user for a guest(see at least paragraph [0073]); transmit, to the user device for presentation via a display device if the user device, verification information (see at least paragraph [0069]); receive, from the user device, a response to the verification information; verify, based on the verification information and the response to the verification, an identity of the user (see at least paragraph [0084]); receive, from the user device, an indication of the guest (see at least paragraph [0086]); generate, based on the indication of the guest and the payment method, a unique identifier, wherein the unique identifier is associated with the payment method (see at least paragraph [0096]); generate, for the unique identifier, an access number, wherein the access number is required for use of the payment method via the unique identifier (see at least paragraph [0096]); transmit, to the guest device, the unique identifier, without the access number (see at least paragraph [0067]),  wherein the guest device is associated with the guest; transmit, to the user device, the access number (see at least paragraph [0100]); receive, from a point-of-sale device, the unique identifier, the access number, and transaction information, (see at least paragraph [0109]);  verify the unique identifier and the access number (see at least paragraph [0042]);
determine, based on accessing the database, the payment method associated with the unique identifier; and transmit for payment, an indication of the payment method (see at least paragraph [0116]). 
	Although the applied prior art reference Sharma et al does not disclose wherein an access number is not transmitted to the guest device, solely a unique identifier, the examiner submits that the applied prior art reference discloses the transmission of a QR code or barcode to a secondary or guest device after authorization has been given by the user device (see at least paragraph [006] “Interaction between the user mobile device and the payment device is based on QR code identifiers in the described embodiments. The shared card payment application displays the QR code such that the payment device is able to read the code and obtain the information required to perform the payment transaction with the shared payment card account. The skilled addressee will appreciate that other identifiers may be used in alternative embodiments to encapsulate the shared payment account information, such as barcodes or other sequences of symbols and/or characters. It is noted that the concepts described herein in relation to performing controlled access to shared payment accounts are equally applicable to such alternative embodiments.”).  One of ordinary skill in the art would recognize that the implementation of transmission of solely an identifier in lieu of an identifier or access code could have been readily and easily implemented into the disclosure of the applied prior art without changing the scope of the invention as taught by the prior art, and as such, is an obvious variant of the disclosure, and would have been obvious to try, given the state of the invention at the time of filing.  
Regarding claim 2, the prior art discloses the system of claim 1, wherein the payment method (see at least paragraph [0095] “selected payment card”). Regarding claim 3, the prior art discloses the system of claim 1, wherein the point-of-sale device receives the unique identifier from one or more of an in-store transaction and an online transaction (see at least paragraph [0112]). Regarding claim 4, the prior art discloses the system of claim 1, wherein the control circuit is further configured to: receive, from the user device, restriction information, wherein the restriction information indicates restrictions on usage of the unique identifier (see at least paragraph [0092] “In the SCP system described herein, the user 101 is permitted to transact any amount that is less than or equal to the specified (capped) payment amount in the transaction information data”).. Regarding claim 5, the prior art discloses the system of claim 4, wherein the control circuit is further configured to: determine, based on the transaction information and the restriction information, that the unique identifier can be used for the purchase (see at least paragraph [0096] “If the payment is authorized by the card owner, the SCP server 113 also generates i) a payment account identifier representing the information needed to complete a transaction with the payment account for which the payment is authorized, and ii) a security code corresponding to the payment account identifier”). Regarding claim 6, the prior art discloses the system of claim 4, wherein the restrictions are based on one or more of a transaction amount, a temporality of a transaction, a location of a transaction, items included in a transaction, and an occurrence of use of the unique identifier (see at least paragraph [0092] “In the SCP system described herein, the user 101 is permitted to transact any amount that is less than or equal to the specified (capped) payment amount in the transaction information data”). Regarding claim 7, the prior art discloses the system of claim 1, wherein the verification information includes a challenge question and wherein the response to the verification information includes an answer to the challenge question (see at least paragraph [0069] “and a terminal 112 configured to accept security verification input that verifies the authorization of the user 101 to make a payment to the identified account” The examiner submits that asking a challenge question to verify a user’s identity was well known within the state of the art at the time of filing and such a form of user verification is implicit within the disclosure of Sharma). Regarding claim 8, the prior art discloses the system of claim 1, wherein the control circuit is further configured to: determine, based upon a type of the payment method, that the payment method is eligible for guest access (see at least paragraph [0027] “The registration request response may be generated by the issuing financial institution based on whether the first individual approves or rejects the registration of the candidate payment card with the second individual”). Regarding claim 9, the prior art discloses the system of claim 1, wherein the user device is one or more of a telephone, a smartphone, a computer, and an in-store device (see at least paragraph [0089] “mobile device”). Regarding claim 10, the prior art discloses the system of claim 1, wherein the payment method is a credit card, the indication of the payment method is a credit card number associated with the credit card, and wherein the control circuit transmit the indication of the payment method to (see at least paragraph [0010] “the candidate payment card may include, at least, for example, the card number, an indication of the issuing financial institution, the card ICA value of the candidate payment card and so forth”). Claims 11-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687